

116 S43 IS: Lake Fannin Recreation Area Conveyance Act
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 43IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to transfer certain National Forest System land in the
			 State of Texas.
	
 1.Short titleThis Act may be cited as the Lake Fannin Recreation Area Conveyance Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Fannin County, Texas. (2)MapThe term map means the map entitled Lake Fannin Conveyance and dated November 21, 2013.
 (3)National Forest System landThe term National Forest System land means the approximately 2,025 acres of National Forest System land generally depicted on the map. (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Land conveyance
 (a)In generalSubject to the terms and conditions described in subsection (b), if the County submits to the Secretary an offer to acquire the National Forest System land for the fair market value, as determined by the appraisal under subsection (c), the Secretary shall convey the National Forest System land to the County.
 (b)Terms and conditionsThe conveyance under subsection (a) shall be— (1)subject to valid existing rights;
 (2)made by quitclaim deed; and (3)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
				(c)Appraisal
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal to determine the fair market value of the National Forest System land.
 (2)StandardsThe appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)the Uniform Standards of Professional Appraisal Practice. (d)Map (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct minor errors in the map. (e)ConsiderationAs consideration for the conveyance under subsection (a), the County shall pay to the Secretary an amount equal to the fair market value of the National Forest System land, as determined by the appraisal under subsection (c).
 (f)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary and the County.
 (g)UseAs a condition of the conveyance under subsection (a), the County shall agree to manage the land conveyed under that subsection for public recreational purposes.
 (h)Costs of conveyanceAs a condition on the conveyance under subsection (a), the County shall pay to the Secretary all costs associated with the conveyance, including the cost of—
 (1)the appraisal under subsection (c); and (2)the survey under subsection (f).